Filed 7/3/14 P. v. De La Cruz CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B253255
                                                                           (Super. Ct. No. BA267219)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

VICTOR DE LA CRUZ,

     Defendant and Appellant.



                   Victor De La Cruz was convicted of second degree murder (Pen. Code,
§§ 187, subd. (a), 189),1 with enhancements for personally discharging a handgun
causing death (§ 12022.53, subds. (b)-(d)) and committing the crime for the benefit of a
criminal street gang (§ 186.22, subd. (b)). The trial court sentenced him to 40 years to
life in state prison. At issue here, the court imposed a restitution fine of $10,000 (§
1202.4, subd. (b)) and, pursuant to De La Cruz's stipulation, victim restitution in the
amount of $5,409 to the decedent's mother for funeral and burial expenses (id. at subd.
(f)). De La Cruz did not object to either the victim restitution or the restitution fine when
they were imposed or on appeal. We affirmed the trial court's judgment in an
unpublished opinion. (People v. De La Cruz (July 20, 2006, B182725).)




         1 All statutory references are to the Penal Code.
              In 2012, De La Cruz moved the trial court to modify his sentence. He
sought to reduce the restitution fine from $10,000, the statutory maximum, to $200, the
statutory minimum. The court denied the motion. More than a year later, De La Cruz
moved the trial court to strike both the restitution fine and the victim restitution. The
court denied that motion as well. De La Cruz appeals the trial court's orders denying
relief from the victim restitution and the restitution fine.
              Appointed counsel filed a brief raising no issues and requesting our
independent review pursuant to People v. Wende (1979) 25 Cal.3d 436. On April 7,
2014, we notified De La Cruz that he had 30 days in which to advise us of any claims he
wished us to consider. No response has been received. However, on June 20, 2014, De
La Cruz requested that we relieve his counsel from representing him.
              We have reviewed the entire record and are satisfied that De La Cruz's
attorney has fully complied with her responsibilities and that no arguable issues exist.2
(People v. Kelly (2006) 40 Cal.4th 106, 123-124; People v. Wende, supra, 25 Cal.3d at
pp. 441-442.) We deny De La Cruz's request to relieve counsel as moot.
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                            PERREN, J.
We concur:



              GILBERT, P. J.



              YEGAN, J.


       2 In passing, the trial court opined that De La Cruz's "family [should not] be
paying his fine for him." Although not relevant to De La Cruz's appeal, we note that
whether and to what extent De La Cruz's family provides him with financial assistance is
a matter solely between De La Cruz and his family. It is beyond the scope of judicial
review.
                                               2
                                Anne H. Egerton, Judge

                         Superior Court County of Los Angeles
                         ______________________________


             California Appellate Project, Jonathan B. Steiner and Jill Ishida, under
appointment by the Court of Appeal; Victor De La Cruz, in pro. per., for Defendant and
Appellant.
             No appearance for Plaintiff and Respondent.




                                            3